Order unanimously affirmed, without costs. Memorandum: The infant plaintiff was injured while in an eighth-grade English class taught by defendant Susan Easton in a junior high school in the defendant Central Square School District. The injury occurred prior to the commencement of class when a fellow student flipped his pen onto his desk causing the eraser to separate and strike the infant plaintiff in the eye. At the time of the incident, defendant Easton was standing in the doorway between the hall and the classroom pursuant to a directive in the faculty handbook which provided that "each teacher is expected to be in the halls during the passing of classes for the purpose of supervision.”
Special Term properly granted summary judgment to defendants. A school board is not the insurer of the safety of students and a school teacher may be charged only with reasonable care such as a parent of ordinary prudence would exercise under comparable circumstances (Ohman v Board of *1009Educ., 300 NY 306, 309; Swiatkowski v Board of Educ., 36 AD2d 685, 686). It was the intervening act of the student, not the alleged failure of the teacher, which was the proximate cause of the infant plaintiff’s injuries (see, Carrillo v Kreckel, 43 AD2d 499, 501; Swiatkowski v Board of Educ., 36 AD2d 685, 686, supra; Chmela v Board of Educ., 26 Misc 2d 10, 14-15, affd 17 AD2d 826, lv denied 13 NY2d 599). (Appeal from order of Supreme Court, Onondaga County, Tenney, J.—summary judgment.) Present—Dillon, P. J., Doerr, Boomer, Green and Pine, JJ.